Citation Nr: 1542670	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran requested a videoconference Board hearing, which was scheduled for June 2014.  In May 2014, the Veteran filed a written withdrawal of his request for a Board hearing.  Therefore, his request for a Board hearing is considered withdrawn, and the Board may proceed with a review of the appeal.

In February 2015, the Board remanded the matter for further evidentiary development.  For the reasons discussed in detail below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss affecting his right ear.  The Board previously remanded this matter in February 2015 to obtain an addendum opinion addressing specific evidence and providing additional rationale for the opinion expressed in the October 2014 VA examination report.  The Board finds that further development is required prior to adjudicating his claim.

The Veteran asserts that he has right ear hearing loss due to loud noise exposure from serving as an aircraft mechanic.  His service personnel records from his regular active service reflect that his military occupational specialty was that of an aircraft maintenance specialist, and it indicates that he worked on the flight line while serving in Korea.  Therefore, loud noise exposure is shown.  See also Hearing Conservation Data, February 1960.

The Veteran was provided with a VA audiological examination in October 2009, which reflects that pure tone speech thresholds were 60 decibels at 3000 and 4000 hertz bilaterally.  As such, the VA criteria for a current hearing loss disability under 38 C.F.R. § 3.385 have been met bilaterally.  The Veteran has already been granted service connection for left ear hearing loss in a December 2014 rating decision.

The Veteran's service treatment records in the claims file include an October 1982 examination report and report of medical history, apparently for enlistment or re-enlistment in the Air Force Reserves.  However, in a September 2014 report of general information, the Veteran was contacted by the RO and stated that he only went in for an examination in October 1982, but never followed through with any reserve service.  As such, the Veteran confirmed that his only period of active duty service was from January 1960 to July 1963.

The Veteran submitted several articles in support of his claim.  These articles discuss various decibel levels of noise exposure, the variability of the whispered voice test, and what constitutes a significant thresholds shift.  One article from Memtech Acoustical Noise Control reflects that propeller aircraft noise is generally at around 120 decibels, and that auditory nerves can be damaged at 90 decibels.

In the most recent February 2015 remand directive, the Board requested that a VA medical opinion was to be obtained in order to clarify whether the Veteran's right ear hearing loss was at least as likely as not related to service.  The Board noted that a reference to normal hearing at service separation alone did not constitute adequate reasoning for any negative opinion.  Thus, if the examiner found that the Veteran's normal audiological findings at separation from service or any of the other audiometric test results of record were clinically significant, the examiner was asked to provide a rationale as to why such results or findings were significant.  
Further, the remand directive stated that the medical opinion "should address the medical validity of linking hearing loss that is expressed many years after an occasion of acoustic trauma, to that acoustic trauma.  References to any supporting medical literature/studies also would be useful."

A VA addendum opinion was obtained in April 2015.  The examiner stated that 
audiometric threshold results in the right ear, beginning in January 1960 and ending in October 1982, were within normal limits.  The examiner noted that there was no significant threshold shift in the right ear when comparing the service separation examination report in 1963 to his 1982 re-enlistment exam.  Therefore, the examiner opined that it was less likely than not that his right ear hearing loss was related to service.

The Board finds that the April 2015 VA addendum opinion is not responsive to the February 2015 remand request and the Board finds that an additional opinion is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Specifically, the examiner did not discuss the Board's request to address the medical validity of linking hearing loss that is expressed many years after an occasion of acoustic trauma, to that acoustic trauma.  This is especially relevant since the Veteran has been found to have been exposed to acoustic trauma in service and denied any occupational or recreational noise exposure after service separation.  See October 2009 VA examination report.  Accordingly, a new medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion to assist in determining the etiology of the Veteran's right ear hearing loss disorder.   The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include the Veteran's lay statements. An audiological examination is not required unless deemed necessary from the examiner.  The examiner is asked to address the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that he Veteran's currently diagnosed right ear hearing loss is related to service?  

The examiner should note that reference to normal hearing at service separation alone does not constitute adequate reasoning for any negative opinion.  

The opinion should address the medical validity of linking hearing loss that is expressed many years after an occasion of acoustic trauma, to that acoustic trauma.  References to any supporting medical literature/studies also would be useful.

VA examiner should provide a clear rationale for his or her opinions with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

2.  After completing the requested actions, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


